Citation Nr: 1030309	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  05-39 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
dysthymic disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
fibrositis.

3.  Entitlement to an evaluation in excess of 10 percent for 
hiatal hernia.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection of cirrhosis of the liver.  

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  






REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  In a June 2005 
rating decision the RO denied the Veteran's claims for increased 
evaluations of dysthymic disorder, fibrositis and a hiatal 
hernia, and his claims for service connection of hepatitis C and 
cirrhosis of the liver.  In a November 2005 rating decision the 
RO denied the Veteran's claim for a TDIU.  

In February 2010 the Veteran was afforded a Videoconference 
hearing.  A transcript of the testimony offered at this hearing 
has been associated with the record.   

The issues of entitlement to an evaluation excess of 10 percent 
for fibrositis and entitlement to a TDIU being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.
FINDINGS OF FACT

1.  The Veteran's dysthymic disorder is manifested by near-
continuous depression, isolation, intermittent suicidal ideation, 
unprovoked irritability, difficulty in adapting to stressful 
circumstances, and difficulty in establishing and maintaining 
effective social and work relationships; but not by total 
occupational and social impairment. 

2.  The Veteran's hiatal hernia has not been shown to be 
productive of considerable or severe impairment of health and the 
surgical scars associated with this disability are not deep, 929 
sq. cm. or larger, unstable, painful, and do not cause any 
limitation of function or motion.

3.  It has not been shown by competent and probative evidence 
that the Veteran has hepatitis C or non-alcoholic steato-
hepatitis attributable to service.

4.  It has not been shown by competent and probative evidence 
that the Veteran has cirrhosis attributable to service or that 
cirrhosis of the liver manifested to a compensable degree within 
the first post-service year.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but no greater, 
for dysthymic disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2009).

2.  The criteria for an evaluation in excess of 10 percent for 
hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.114, Diagnostic Codes 7346, 4.118, 
Diagnostic Codes 7801-7804 (2008).

3.  Service connection for hepatitis C is not established.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).

4.  Service connection for cirrhosis of the liver is not 
established.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in March 2005.  Although this letter did not specifically 
address the evidence and information necessary to substantiate a 
claim for an increased evaluation, such notice was provided in a 
February 2008 and the claims for increased evaluations were 
readjudicated.  In this letter the Veteran was also provided 
notice that addressed the rating criteria and effective date 
provisions pertinent to his claims.  The claims were 
readjudicated in a January 2009 supplemental statement of the 
case.  Id.; Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

VA has obtained the Veteran's service treatment records, VA 
records and Social Security Administration (SSA) disability 
records, assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, obtained medical opinions as to 
the severity of his disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  VA need not 
obtain a medical opinion or examination with respect to the 
claims for entitlement to service connection for hepatitis C and 
cirrhosis of the liver because, as outlined below, there is no 
competent medical evidence suggesting an association between 
these disabilities and military service.  Furthermore, as also 
outlined below, the etiology of these diseases presents a complex 
medical question that is beyond the competence of the Veteran as 
a lay person, and his lay assertions cannot serve to establish a 
relationship between these disorders and service.  Therefore, the 
requirements for obtaining a VA examination or opinion are not 
met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
C.F.R. § 3.159(c)(4).  All known and available records relevant 
to the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations: Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).



Dysthymic Disorder

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  VA shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment, rather than solely on the examiner's 
assessment of the level of disability at the moment of 
examination.  38 C.F.R. § 4.126(a).  

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of motivation 
and mood, difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9433 (2009).

A 70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such as 
unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting), inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to time 
or place, memory loss for names of close relatives, own 
occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In September 2004, pursuant to a previously filed claim for an 
increased evaluation of dysthymic disorder, the Veteran was 
afforded a VA (QTC) examination.  At the time of this 
examination, the Veteran reported that he had trouble sleeping 
due to an inability "to get everything to stop in [his] head."  
He also described anxiety and depression and that sometimes he 
would "get real edgy" and "teary eyed."  He also reported that 
he could become easily annoyed, but on his best day could "do 
really well."   He was then being treated with medication and 
psychotherapy.  

At this time, the Veteran was employed and was working as a 
counselor and had been working in this capacity since October 
2002.  He informed the examiner that he had a bachelor's degree.  
With respect to employment, the Veteran reported that he had 
difficulty getting along with others and he would "just kind of 
reach a point that [he was] unhappy" and would leave the job.  
He described that the relationship with his supervisor and 
coworkers was "good."  He did, however, relate that he was 
asked to take a few days off due to irritability.  He also 
reported that he was off work for several weeks due to heart, 
liver and esophagus problems.  He reported a history of marriage 
and divorce times four, but was married at this time.  

With respect to his history of activities and functions, the 
Veteran described major changes in his daily activities.  He 
described "a lot of days [he] just flat [did not] feel like 
doing anything."  He also described a lot of days were he had to 
stay away from his family and friends.  He reported other health 
problems, including a history of alcohol abuse, a heart 
condition, cirrhosis, hepatitis C, with hospitalization for 
cirrhosis on one occasion.  

Mental status revealed a reliable historian.  Orientation was 
within normal limits and appearance and hygiene were appropriate, 
as was behavior.  His affect and mood were abnormal, with 
depressed mood, although the examiner noted that his depression 
did not affect his ability to function independently and 
effectively. Communication and speech were within normal limits.  
Panic attacks were absent.  There was no history of delusions.  
No hallucinations were observed and obsessional rituals were 
absent.  Though processes were appropriate and judgment was not 
impaired.  His abstract thinking was normal, but memory was 
impaired to a mild degree by forgetfulness.  Suicidal ideation 
was apparent, including several hospitalizations for suicidal 
thoughts.  The Veteran reported a history of passing thoughts of 
suicide.  He reported a history of attempted overdose in the 
1970s, but since then "was pretty good about seeking help."  
Homicidal ideation was absent.  

The examiner assessed dysthymic disorder as an Axis I diagnosis, 
but noted diagnoses of coronary artery disease and hepatitis C on 
Axis III, as well as health problems and limited social support 
on Axis IV.  The examiner assigned a GAF score of 40.  

The examiner lastly noted that the Veteran was capable of 
managing his benefit payments in his own interest.  She felt 
that, mentally, the Veteran had some occasional interference in 
performing activities of daily living due to problems with 
motivation and interest.  She noted that the Veteran had 
difficulty establishing and maintaining effective work and social 
relationships because he was, at times, isolative and irritable 
and difficult to work with.  He had no difficulty understanding 
commands and did not appear to pose a threat to himself or 
others.  

The Veteran filed his claim for an increased evaluation of 
dysthymic disorder in January 2005.  In the aforementioned rating 
decision, the RO continued a 50 percent evaluation for dysthymic 
disorder.  In a November 2005 statement from the Veteran he 
related that his mental health issues had worsened in recent 
months.  He related that his symptoms have caused him extreme 
difficulty in keeping himself employed.  He reported that he had 
been fired from his last job due to his intermittent, inability 
to properly perform his duties.  He reported problems with 
judgment, interpersonal relationships and mood swings.  

In a July 2005 statement the Veteran offered reasons for his 
disagreement with the 50 percent assigned evaluation.  He 
described difficulties with people at work and that he often 
became irritated and short-tempered.  He described that he 
struggled with all personal relationships and highlighted that he 
had been married four times and that although he loved his 
current wife and children deeply, he often stopped having any 
real communications with them.  

In November 2005 the Veteran presented as a walk-in at the VA 
medical center complaining of increased depression, anxiety, 
frustration, mood irritability and inability to find a job, since 
he was off of work for a year due to a heart condition.  He 
described being anxious, angry and irritable all of the time.  He 
did not like to be around people and stayed to himself most of 
the time.  He described poor concentration and forgetfulness and 
occasional nightmares, intrusive thoughts and that he felt tired 
all of the time.  His appearance was well-groomed.  His speech 
was normal in rate, rhythm and tone.  Eye contact was good.  His 
mood was sad and his affect restricted.  He had no suicidal or 
homicidal ideations or audiovisual hallucinations or delusions.  
His thought process was logical and goal directed.  His memory 
was grossly intact and his insight and judgment were good.  
Recurrent major depressive disorder was assessed and a GAF score 
of 55 was assigned.  

Of record is a December 2005 VA psychiatry note.  At this time 
the Veteran noted that he was unable to keep a job, was behind on 
his bills and remained sad.  He described crying spells, sleep 
interruption and feelings of worthlessness.  He denied suicidal 
and homicidal ideations at this time.  He was taking medication 
for treatment and reported tolerating them well.  His appearance 
was well-groomed.  His speech was normal in rate, rhythm and 
tone.  His eye contact was good.  His mood was sad and his affect 
was restricted.  He had no hallucinations or delusions.  His 
though process was logical and goal directed.  His memory was 
grossly intact.  Insight and judgment were good.  Recurring major 
depressive disorder was assessed.  He was assigned a GAF score of 
55 at this time.  

A February 2006 VA psychiatry note documents similar complaints 
as those noted in December 2005, as well as a diagnosis of 
recurrent major depressive disorder.  A GAF score of 50 was 
assigned at this time.  Other VA records note similar 
impressions.  

In November 2008 the Veteran was last provided a VA examination.  
The report associated with this examination notes that the claims 
file was reviewed by the examiner in conjunction therewith.  At 
the time of the examination the Veteran reported that he 
generally slept about 6 hours per night and with his medication 
he generally slept without awakening.  He reported having 
occasional nightmares of stressful experiences in his life, about 
once or twice per month.  He stated that his depression remained 
a factor in his life and described his condition as "pretty 
good."  He reported increased depression when his pain level 
went up, as well as with stress in his family.  He related 
getting sad and tearful on occasion and that he had low energy 
and motivation.  He reported that he was not enjoying activities, 
such as hunting and fishing, as much as he used to.  He reported 
infrequent suicidal ideation.  He indicated that he felt at least 
somewhat depressed more than half the time.  

The Veteran was then married for approximately 20 years and had 
one child and two stepchildren.  He reported 4 previous 
marriages, with one child from those.  He was then living at home 
with his wife and his daughter, with whom he had a good 
relationship.  The Veteran reported enjoyment from riding his 
motorcycle, getting outdoors and woodworking.  He helped around 
the house a bit, but did not engage in many outgoing social 
activities, but occasionally went out with his wife.  

At this time the Veteran was not working, and had last worked 
about 4 years prior.  A history of significant heart problems 
since that time was noted by the examiner.  The examiner also 
documented that the Veteran's doctor had advised him not to work 
and that the Veteran had applied for and received SSA disability 
in this regard.  The Veteran indicated that his current level of 
depression would make it difficult for him to work, although if 
he could work he would probably feel somewhat less depressed.  

Mental status examination revealed that the Veteran was casually 
and appropriately dressed.  He was oriented times 4.  His mood 
was slightly down.  He did not engage in inappropriate behavior 
and none was noted during the examination.  He had reasonably 
good short-term memory.  There was no evidence of hallucinations 
or delusions, or of a thought disorder in the sense of 
derailment, tangentiality or circumlocution.  He reported a 
reasonably good appetite.  His eye contact was mostly 
appropriate.  He had occasional suicidal ideation.  He had above-
average verbal analysis and verbal abstracting skills.  There was 
no impairment of cognitive functioning or communication skills 
that would have a significant impact on his social functioning or 
work capacity.  He had no difficulty maintaining his personal 
hygiene or in carrying out his activities of daily living.  

The examiner assessed dysthymic disorder on Axis I, as well as 
significantly reduced ability to work due primarily to physical 
ailments on Axis IV.  The examiner noted that the Veteran's 
depression "would add some to his difficulty with work" and 
assigned a GAF score of 54.  In this regard, the examiner further 
stated that the Veteran's capacity to work is considerably 
impaired due to his depressive disorder.  The examiner explained 
that his low energy and motivation, sadness and tearfulness would 
make it difficult for him to engage in ordinary work activities.  
The examiner concluded that overall, the Veteran's depressive 
disorder continued to produce considerable dysfunction in terms 
of social and work capacity.  The examiner noted that the 
Veteran's symptoms may have increased slightly over the years, 
but remained relatively constant.

At his February 2010 hearing, the Veteran described that he 
experienced mood swings and suicidal thoughts, depending on his 
pain level, and his stress level.  He described having suicidal 
thoughts on a weekly basis and more frequently with increased 
pain.  He also described difficulty with his thought processes 
and memory.  He related that he had last had a VA examination in 
2004.  His representative requested that he be afforded a new VA 
examination due to the substantial amount of time that had passed 
since his last examination.  

The Board notes that the Veteran's GAF scores have ranged from 40 
to 55, and that recent examination notes that the Veteran's 
psychiatric disorder has remained relatively constant in its 
severity.  GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), a GAF score of 51 to 60 represents moderate 
symptoms, with moderate difficulty in social and occupational 
functioning.  A GAF score of 41 to 50 signifies serious symptoms, 
for example suicidal ideation, severe obsessional rituals, and 
frequent shoplifting; or any serious impairment in social, 
occupational, or school functioning.  A GAF score of 31 to 40 
signifies some impairment in reality testing or communication, or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  Thus, the Board finds 
that the Veteran's GAF score indicates substantial occupational 
and social impairment.  

Resolving any doubt in the Veteran's favor, the Board finds that 
a 70 percent, but no greater, evaluation is warranted for the 
Veteran's dysthymic disorder.  In addition to the Veteran's GAF 
scores the Board notes that the evidence discloses that the 
Veteran's psychiatric disorder is manifested by near-continuous 
depression, isolation, intermittent suicidal ideation, unprovoked 
irritability, difficulty in adapting to stressful circumstances, 
and difficulty in establishing and maintaining effective social 
and work relationships.  Accordingly, the Board finds that the 
Veteran's psychiatric disorder approximates the criteria for a 70 
percent evaluation.

The Board does not, however, find that a 100 percent evaluation 
is warranted.  In order to establish a 100 percent evaluation the 
Veteran's psychiatric disorder must be productive of total 
occupational and social impairment.  In this regard, the Board 
notes that his condition has been found on examination to cause 
considerable occupational impairment, but not total impairment.  
Moreover, although the Veteran tends to isolate himself, he has 
maintained a marriage for many years, goes out with his wife on 
occasion and has good relationships with his family.  
Accordingly, the Board does not find that the Veteran's 
psychiatric condition has ever been productive of total 
occupational and social impairment; thus, a 100 percent 
evaluation is not warranted under the circumstances.  See Hart, 
supra.  The Board does acknowledge that there are clinical 
findings in the record suggesting that his disorder does make 
working very difficult; however, the 70 percent rating assigned 
herein already contemplates severe industrial impairment.

Lastly, the Board acknowledges that the Veteran's representative 
requested further VA examination at the February 2010 hearing.  
When it is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 
Vet. App. 121 (1991).  Nonetheless, the Board is not required to 
remand an appealed disability benefit claim solely because of the 
passage of time since an otherwise adequate examination report 
was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  The Veteran's 
representative does not allege that the Veteran's psychiatric 
disorder has increased in severity since the November 2008 VA 
examination or that this examination was inadequate.  Moreover, 
the Board notes that the most recent VA examination has found 
that the Veteran's symptomatology has remained relatively 
constant in its severity.  Thus, the Board does not find that a 
remand for further examination is proper.  

Hiatal Hernia

The Veteran's hiatal hernia is evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  Under this diagnostic code a 60 percent 
evaluation is warranted where there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptoms combinations productive of 
severe impairment of health.  A 30 percent rating is warranted 
where there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain productive of considerable impairment of 
health.  A 10 percent evaluation is warranted when two or more of 
the symptoms for the 30 percent evaluation are present with less 
severity.

Of record is a September 2004 report of VA (QTC) examination.  At 
this time, a history of Nissen fundoplasty in 1994 was noted, 
with a resultant scar on the abdomen.  It was noted at this time 
the Veteran's weight had gone from 180 lbs. to 250 lbs. in a 4 
year period, and was treated with diet.  Symptoms of the hiatal 
hernia included difficulty swallowing, pain above the stomach, 
nausea, vomiting, heartburn, pain behind the breast bone, reflux 
and regurgitation of stomach contents that were constant.  
Treatment of this condition was with Aciphex and sucralfate.  The 
examiner noted functional impairment from the medications and 
having anxiety akin to a heart-related problem.  The Veteran 
reported missing work 8 to 10 times per year for this condition.  
The examiner assessed hiatal hernia status post surgery, residual 
scar and found that this condition did not cause significant 
anemia or malnutrition.

In relation to the Veteran's surgery, a 19 cm. x 1 cm. scar was 
noted on the upper abdomen.  The scar was not raised or 
depressed, tender, ulcerated, adherent, unstable.  There was no 
tissue loss, keloid formation, abnormal texture or 
hyperpigmentation.  Hypopigmentation, however, was noted.  There 
was no limitation of motion caused by this scar and it did not 
cover an area of 6 square inches or greater.  

In November 2008 the Veteran was once again afforded a VA 
examination to ascertain the severity of his hiatal hernia.  It 
was noted that the aforementioned surgery seemed to help with his 
reflux symptoms, but that the Veteran continued to have nausea 2 
to 3 times per week.  The Veteran denied vomiting, hematemesis, 
diarrhea, constipation, hematochezia or melena.  He reported 
occasional dyspepsia and heartburn, but stated that these 
symptoms were much improved since his surgery.  He reported 
substantial relief with medication.  Hiatal hernia, 
postoperative, with residual gastroesophageal reflux disease was 
assessed.   

At his February 2010 Board hearing, the Veteran offered a history 
of dyspepsia and heartburn.  He related that he took "a lot of 
stomach pills to try to keep the acid down."  He also treated 
this condition with Rolaids.  He reported that following his 1994 
surgery that he was unable to throw up or belch and that he had 
to watch what he ate and drank, in order to not "build up gas."  
He also reported difficulty swallowing pills and that the surgery 
"just didn't fix the problem."  He denied any periods of weight 
loss, but reported episodes of chest pain.  

In order to substantiate a higher evaluation for hiatal hernia, 
the evidence must show at least considerable impairment of health 
caused by this condition.  In this regard, the Board acknowledges 
a past history of more severe symptoms; however, during the 
period under consideration in this appeal, it appears that his 
disability has not been manifested by hematemesis, diarrhea, 
constipation, hematochezia, melena anemia or malnutrition.  
Indeed, no appreciable impairment of the Veteran's health from 
this condition has been shown.  The Board acknowledges the 
Veteran's complaints of dyspepsia, nausea and bloating, but these 
manifestations do not appear to result in considerable impairment 
in health and otherwise equate with only a 10 percent evaluation.  
In the absence of any impairment of health caused by this 
condition, an evaluation in excess of 10 percent is not 
warranted.  At no time during the relevant period has any 
impairment of health been shown.  Hart, supra.  

The Board has also considered whether the Veteran's surgical scar 
associated with this condition warrants a separate compensable 
evaluation.  As these scars are not deep, 929 sq. cm. or larger, 
unstable, painful or cause any limitation of function or motion, 
a separate compensable evaluation thereof is not warranted.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2008).  The Board 
also notes that VA recently amended the Schedule for Rating 
Disabilities by revising that portion of the schedule that 
addresses the skin, so that it more clearly reflects VA's 
policies concerning the evaluation of scars, and specifically, 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the 
amendment is effective for claims filed on and after October 23, 
2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  This claim 
was filed well before then.

Laws and Regulations: Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for a disease diagnosed after service discharge 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, service connection may also be allowed on a presumptive 
basis for certain disabilities, including cirrhosis of the liver, 
if the disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.   38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Hepatitis C and Cirrhosis

The Veteran's service treatment records contain no indication of 
a diagnosis of hepatitis C or cirrhosis.  They do not reflect 
that the Veteran ever received a blood transfusion therein.  A 
December 1980 orthopedic note pertaining to joint pain notes that 
laboratory tests were all within normal limits.  Hepatitis C or 
cirrhosis was not noted upon discharge.  See January 1983 MEB 
examination report.  It is noted that the Veteran checked "yes" 
with respect to "stomach, liver or intestinal trouble," but 
this was explained as stomach discomfort caused by medication.  
See January 1983 report of medical history.  

Of record is a February 1985 private report of a CT scan of the 
abdomen related to a hiatal hernia.  This report documents that 
the liver-spleen ratio was within normal limits at this time, 
with no evidence of space-occupying lesion within the liver.  
This report notes an impression of normal CT scan of the abdomen. 

The record shows that the Veteran did have hepatitis C at one 
time.  Records from Dr. B.G.P. note a past history of hepatitis 
C, status-post treatment and cure.  See e.g. September 2003 note.  
These records do however disclose a September 2003 diagnosis of 
non-alcoholic steato-hepatitis (NASH).  In this regard, the 
Veteran was noted as having multiple risk factors, including 
obesity, diabetes, hyperlipidemia, and hypercholesterolemia.  A 
liver biopsy done in October 2003 disclosed NASH with cirrhosis.  
Subsequent VA and private records disclose similar impressions, 
but none attribute these disorders to service.

The Veteran has offered numerous theories on why he believes 
hepatitis C and cirrhosis are attributable to service.  In sum, 
he believes that hepatitis C and resultant cirrhosis are related 
to in-service inoculations, blood transfusions, exposure to 
unsanitary conditions while he was in Korea and heavy drinking of 
alcohol.  He has related that a private doctor advised him that 
he had hepatitis C since approximately 1985.  He believes, 
therefore, that this condition had its onset in service.  See 
February 2010 hearing transcript.

To the extent that the Veteran is claiming that he is entitled to 
service connection for substance abuse and resultant hepatitis C 
and cirrhosis, the law precludes compensation for primary alcohol 
and drug abuse disabilities.  See 38 U.S.C.A. § 105; 38 C.F.R. § 
3.1(n), 3.301; VAOPGPREC 2-97 (Jan. 16, 1997) [no compensation 
shall be paid if a disability is the result of the veteran's own 
willful misconduct, including the abuse of alcohol or drugs].  
Section 8052 of the Omnibus Budget Reconciliation Act of 1990, 
Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 prohibits, 
effective for claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a veteran's 
own alcohol or drug abuse.  See also Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  Accordingly, the claims cannot be 
established on this theory as the Veteran's actions would 
constitute willful misconduct.

Moreover, service connection for Hepatitis C, NASH, or cirrhosis 
is not otherwise warranted.  The Veteran's service treatment 
records show no impression of NASH or cirrhosis and a CT scan 
taken a few years after his discharge showed a normal liver and 
abdomen.  It was not until 2003 that NASH with cirrhosis was 
assessed, some 20 years following his discharge, and the evidence 
indicates that these disorders are attributable to obesity, 
diabetes, hyperlipidemia, and hypercholesterolemia, not service.  
Cirrhosis has been shown by the competent medical evidence to be 
attributable to NASH.  There is also no competent medical 
evidence showing that his Hepatitis C is related to his military 
service.

The only evidence of a link between these disabilities and his 
military service comes from the Veteran's own testimony.  The 
Board recognizes that there are instances in which lay testimony 
can provide probative evidence in medical matters.  A lay person 
may be competent to offer testimony on certain medical matters, 
such as describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(explaining in footnote 4 that a veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  A lay person is not, however, competent to offer an 
opinion on complex medical questions, such as opining as to the 
etiology of Hepatitis C, NASH, or cirrhosis.  Therefore, this is 
not a case in which the Veteran's beliefs alone can serve to 
establish any association between these disabilities and service. 

Furthermore, the Board also considered the Veteran's assertion 
that a private physician told him that he has had Hepatitis C 
since at least 1985.  However, even if that was presumed true, 
this would place incurrence approximately two years after his 
separation from active duty.  

The Board lastly notes that application of the presumptive 
regulations does not yield a positive outcome with respect to 
cirrhosis.  There is no clinical evidence of cirrhosis in the 
first post-service year.  Indeed, a CT scan dated approximately 2 
years following the Veteran's discharge showed a normal liver at 
that time.  In the absence of any such evidence it is impossible 
for the Board to ascertain if cirrhosis manifested to a 
compensable degree within the applicable period.  

In summary, there is no competent medical evidence relating any 
of these disorders to military service, and this is not a 
situation in which the Veteran's lay assertions can serve to 
establish a relationship between the claimed diseases and his 
military service.  Therefore, the Board finds the most probative 
evidence to be his treatment records, which reflect no evidence 
of such disabilities having manifested until years after 
discharge.  Consequently, the Board further finds that the 
preponderance of the evidence is against the claims.


ORDER

Entitlement to an evaluation of 70 percent, but no greater, is 
granted for dysthymic disorder, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for hiatal 
hernia is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection of cirrhosis of the liver is 
denied.  


REMAND

At his February 2010 Board hearing the Veteran indicated that he 
had sought treatment at the Oklahoma City VA Medical Center 
(VAMC) as recently as 3 weeks prior for fibrositis.  No such 
records appear within the claims file.  Records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  VA has a duty to seek these records.  38 C.F.R. § 
3.159(c) (2009).

An examination is necessary to decide the Veteran's claim for a 
TDIU.  As noted above, the Veteran has been granted a 70 percent 
evaluation for dysthymic disorder; thus, he meets the schedular 
threshold for consideration of a TDIU.  See 38 C.F.R. § 4.16(a).  
Also as noted above, VA examination has shown that this condition 
causes the Veteran difficulty in engaging in work activities, but 
also that his physical ailments play a role in this regard.  This 
suggests that the Veteran may be unable to secure or follow a 
substantially gainful occupation as the result of dysthymia, and 
possibly his service-connected fibrositis.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  Upon 
remand, the Veteran should be afforded a VA examination to 
address this question.  

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain any of the Veteran's medical 
records from the Oklahoma City VAMC not 
currently associated with the claims file 
and associate them therewith, particularly 
any records pertaining to treatment of 
fibrositis.  If any records are unavailable 
a notation to that effect should be made in 
the claims file.

2.  Thereafter, schedule the Veteran for an 
appropriate VA compensation examination(s) 
(one or however many deemed necessary) to 
determine the effect of his service-
connected disabilities, particularly his 
dysthymic disorder and fibrositis, on his 
employability.

The Veteran's claims folder and a copy of 
this remand must be made available to the 
examiner(s) for review in conjunction with 
the examination.  Any tests deemed 
necessary should be performed.

Based on examination findings and other 
evidence contained in the claims file, the 
examiner(s) is/are asked to comment on 
whether it is at least as likely as not 
the Veteran is unable to obtain or maintain 
substantially gainful employment solely as 
a result of his service-connected dysthymic 
disorder, or a combination of his service-
connected disabilities.

In making this determination, the 
examiner(s) must consider the Veteran's 
level of education, experience, and 
occupational background in determining 
whether he is unable to obtain or maintain 
substantially gainful employment in light 
of the severity of his service-connected 
disabilities (standing alone).

The examiner(s) is/are advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" and 
"as likely" support the contended causal 
relationship or a finding of aggravation; 
"less likely" weighs against the claim.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
If the examiner(s) is/are unable to reach 
an opinion without resort to speculation, 
he or she should explain the reason(s) for 
this inability and comment on whether any 
further tests, evidence or information 
would be useful in rendering an opinion. 

3.  After undertaking any other development 
deemed appropriate, including further 
examination, re-adjudicate the issues 
remaining on appeal.  The AMC/RO is 
instructed to consider 38 C.F.R. § 4.71a, 
Diagnostic Code 5025 with respect to the 
evaluation of fibrositis.  If any benefit 
sought is not granted, furnish the Veteran 
with a supplemental statement of the case 
(SSOC) and afford him an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


